Per Curiam.
Plaintiff had trouble with his new car and returned it to defendant dealer for repairs. He left it on a lot after the close of business, and left the keys in the ignition. The next day, defendant accepted custody and began to fix it, keeping it in an unfenced, illuminated lot. A week later, plaintiff’s vehicle was placed on the lot, locked, and the keys returned to defendant’s offices. It was stolen and damaged, hut later recovered, and plaintiff authorized repairs. Plaintiff was given a loan car in the interim, and was involved in an accident with the loan car. He was given another car to use which was in his possession 3 months due to delays in getting parts for his own ear. Plaintiff agreed to a suggestion that parts from a car owned by one of defendant’s employees he put in his car, but refused to accept the completed vehicle.
Action was brought for loss of the car at full value,' loss of use, loss of personal property, loss of time and mental anguish. After the action was started, defendant notified plaintiff it would no longer store the ear. Plaintiff’s mother took possession of the vehicle and the vehicle continued in plaintiff’s possession.
The trial court found defendant negligent and awarded plaintiff $795, representing the difference' between the value of the vehicle before the theft and after the theft, and $150 for loss of personal property. Defendant was given a credit of $300 for the partial repairs performed.
Plaintiff appeals, contending he is entitled to the full value of the vehicle in the sum of $2,995. Plaintiff’s entire appeal rests upon Crowley v. Detroit Garages, Inc. (1932), 259 Mich 170. Crowley holds *567that when a bailee is guilty of negligence and a car is stolen, a conversion results and the damages are the value of the car at the time of conversion, with interest.
An examination of the facts in this case, however, reveals that it does not fit the Crowley rule. In Crowley, tender of the repossessed ear was refused, resulting in a total repudiation of the contract permitting the award of damages based on the value of the car. ' .
■ Here, intervening acts of control and ownership are inconsistent with any intention to revoke the contract. Plaintiff, after recovery of the vehicle, authorized repairs, authorized parts to he put on, used defendant’s loan cars, and took possession of the car. They amount to acts of ratification rather than repudiation. There was sufficient evidence to support the court’s finding, that plaintiff retained title and that damages' were based on loss óf use and damage, rather than full value, as in the case of total conversion.
Affirmed., Costs to appellee.